Citation Nr: 1727810	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease prior to December 2, 2015, and in excess of 30 percent thereafter.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide agents during service and service-connected ischemic heart disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1962 to April 1966, to include service in the Republic of Vietnam from May 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case was before the Board in October 2015, when the issue of an increased evaluation for the Veteran's ischemic heart disease was remanded for additional development and clarification.  During the pendency of the appeal, in a January 2016 rating decision, the AOJ awarded the Veteran a 30 percent evaluation for his ischemic heart disease, effective December 2, 2015-the date of his last VA cardiac examination.  This issue was last before the Board in September 2016, when the issue was again remanded for additional development.  This case has been returned to the Board for further appellate review at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to December 2, 2015, the evidence of record demonstrates that the Veteran's ischemic heart disease resulted in a workload of greater than 7 METs with continuous medication required.

2.  For the period since December 2, 2015 to the present, the evidence of record demonstrates that the Veteran's coronary artery disease resulted in a workload of greater than 5 METs but not greater than 7 METs with dyspnea and angina.  


CONCLUSION OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for the period prior to December 2, 2015 for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for establishing an evaluation in excess of 30 percent for the period from December 2, 2015 to the present for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in letters sent to the Veteran in March 2011, May 2011, and February 2016.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in February 2011 and December 2015, as discussed below.

The Board acknowledges that the increased evaluation claim for ischemic heart disease was remanded by the Board in September 2016 in order for the AOJ to attempt to obtain any outstanding treatment records from Dr. R.D., the Veteran's private physician.  The AOJ requested any outstanding records from Dr. R.D. in November 2016; these records were associated with the claims file that same month.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016); See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Historically, on November 23, 2010, the Veteran filed a claim for service connection for a heart condition; a March 2011 rating decision awarded service connection for ischemic heart disease, and assigned a 10 percent rating under Diagnostic Code 7005, effective June 30, 2004-the date the Veteran had originally submitted medical evidence that showed he had been diagnosed with a heart condition.  The Veteran appealed the assigned 10 percent rating.  As noted above, during the pendency of the appeal, in a January 2016 rating decision, the Veteran was awarded a 30 percent evaluation for his ischemic heart disease, effective December 2, 2015-the date of his last VA examination.  

Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

Turning to the evidence of record, private treatment records showed the Veteran was diagnosed with arteriosclerotic cardiovascular disease and underwent a cardiac catheterization in January 2002.  Subsequent to that procedure, the Veteran's cardiac examination in late January 2002 was within normal limits.  In May 2002, the Veteran denied any chest pain or shortness of breath with exertion.  In March 2003, the Veteran's cardiac examination still remained normal, and the Veteran reported he felt good, with no chest pain or shortness of breath with exertion.  In April 2004, the Veteran still denied any chest pain or shortness of breath, or any other cardiac complaints.  

From January 2004 to June 2004, VA treatment records showed the Veteran was still taking atenolol and clopidogrel bisulfate for his heart condition, but he denied any chest pain, shortness of breath, or angina.  During this period, the Veteran's physicians consistently stated the Veteran's coronary artery disease was stable on his medications.  In June 2006 and October 2006, the Veteran's coronary artery disease was still noted to be stable, and the Veteran denied any cardiac complaints.  In November 2008, the Veteran reported he was feeling well, tolerating medications, and had no chest pain or shortness of breath; his physician again noted his heart condition was stable.  

In October 2009, a physical by Dr. R.D. showed the Veteran denied any chest pain, palpitations, or swelling, and his cardiac examination was normal.  An October 2009 nuclear stress test showed METs of 7 to 18 with an ejection fraction of 59 percent.  The physician stated the test showed wall motion was near normal, and the study was unchanged since stress tests in April 2006 and March 2008.  Subsequently, in February 2010, another physical by Dr. R.D. showed the Veteran still denied any cardiac symptoms, and an EKG showed the Veteran's ischemic heart disease remained stable.  In December 2010, VA treatment records continued to show the Veteran denied any cardiac symptoms and his heart disease remained stable on medications.  

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran was diagnosed with ischemic heart disease and had a myocardial infarction in January 2002.  The examiner noted the Veteran's treatment plan for his ischemic heart disease included taking continuous medication, but that he did not have congestive heart failure (CHF).  The Veteran reported fatigue and diaphoresis with activity in the summer, but had no complaints of chest pain or shortness of breath; he also reported he was able to work on his farm but had to pace his activities.  On the cardiac functional assessment, the examiner noted the Veteran's most recent diagnostic exercise test, completed in October 2009, showed METs of 7 to 18, and an ejection fraction of 59 percent.  Additionally, the examiner noted the October 2009 testing did not show evidence of cardiac hypertrophy or dilatation.  Lastly, the examiner opined that the Veteran's ischemic heart disease would not impact his ability to work.

Subsequently, in May 2011, VA treatment records showed the Veteran reported he was feeling well, he denied any chest pain, shortness of breath, or angina, and the physician concluded the Veteran's ischemic heart disease was stable on medications.  

In March 2015, private treatment records with Dr. R.D. showed the Veteran reported no chest pain or palpitations, and that he was very active on his farm.  An EKG showed normal sinus rhythm with first-degree AV block with incomplete right bundle block-otherwise normal.  Dr. R.D.'s treatment plan was for the Veteran to continue his current heart medications.  In September 2015, the Veteran denied any chest pain or heaviness, shortness of breath, or heart palpitations.  He again reported he was active on his farm.  The physician concluded the Veteran's coronary artery disease was asymptomatic.  

The Veteran underwent a second VA examination in December 2015.  The examiner noted the Veteran's treatment plan included taking continuous medication for his heart condition, but that he did not have any episodes of congestive heart failure.  The examiner also noted there was no evidence of cardiac hypertrophy or cardiac dilatation, and that the Veteran's December 2015 chest x-ray was normal.  On the cardiac functional assessment, the examiner noted the Veteran reported he experienced dyspnea at a workload of greater than 5 METs but less than 7 METs, consistent with activities such as golfing, mowing the lawn, and heavy yard work.  Additionally, the examiner noted that the Veteran's December 2015 echocardiogram showed an ejection fraction of 55 percent, with distal inferior kypokinesis.  The examiner concluded that the Veteran reported he had dyspnea on exertion when walking over 400 yards on incline on his farm, but that he can still bale hay, do strength-type activities, and work on his farm throughout the day.

In March 2016, the Veteran's EKG was borderline with sinus bradycardia rate of 57, and a first-degree AV block with incomplete right bundle branch block.  Dr. R.D.'s assessment was that the Veteran's heart disease remained asymptomatic.  
In September 2016, the Veteran again denied any chest pain or heaviness, shortness of breath, or heart palpitations.  

Based on the foregoing evidence, the Board finds that an evaluation in excess of 10 percent for the period prior to December 2, 2015, and in excess of 30 percent for the period from December 2, 2015 to the present, is not warranted. 

The Board notes that the basis of the award of 30 percent for the Veteran's ischemic heart disease is the December 2015 VA examination, where the VA examiner estimated the Veteran's METs level due to his cardiac condition would be greater than 5 but less than 7.  Based on a review of the entire record, the Board agrees that the evidence does not support the award of a 30 percent evaluation prior to that examination.  As discussed in detail above, treatment records from January 2002 until the December 2015 VA examination showed the Veteran denied any chest pain, shortness of breath, or angina, his cardiac examinations were normal, and his physicians consistently stated his ischemic heart disease was stable on his current medication regime.  Additionally, the Veteran's October 2009 stress test showed the Veteran's METs level was between 7 and 18, and his ejection fraction was 59 percent; further, the February 2011 VA examination remained consistent with those findings.  Moreover, a March 2015 EKG remained normal, and treatment records from Dr. R.D. showed the Veteran continued to report no chest pain, heaviness, shortness of breath, or heart palpitations, and that he remained active on his farm.  .  Thus, the Board finds that prior to December 2, 2015, the treatment records, as well as the March 2011 VA examination, are consistent with a 10 percent evaluation under Diagnostic Code 7005.  

The Board also notes that the evidence does not support an evaluation higher than 30 percent for the Veteran's ischemic heart disease at any point during the appeal period.  As discussed above, nowhere in the treatment records or VA examinations does it show the Veteran had congestive heart failure, a workload of greater than 3 but less than 5 METs, or a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Thus, for the above reasons, the Board must find that an evaluation higher than 10 percent is not warranted for the Veteran's ischemic heart disease for the period prior to December 2, 2015, and that an evaluation higher than 30 percent is not warranted for the Veteran's ischemic heart disease from December 2, 2015 to the present.  Accordingly, an evaluation in excess of 10 percent for the period prior to December 2, 2015, and an evaluation in excess of 30 percent for the period from December 2, 2015 to the present, is not warranted. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7005.  

In so reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An evaluation in excess of 10 percent for the period prior to December 2, 2015 for the Veteran's ischemic heart disease is denied.

An evaluation in excess of 30 percent for the period from December 2, 2015 to the present for the Veteran's ischemic heart disease is denied.


REMAND

VA treatment records show the Veteran was diagnosed with hypertension.  Additionally, the Board notes that the Veteran is shown to have served in the Republic of Vietnam, and he is therefore presumed exposed to herbicide agents as a result of his military service.  Thus, there is evidence that hypertension may be related to herbicide exposure.  Additionally, a May 2016 statement by the Veteran seems to raise secondary service connection due to his ischemic heart disease as related to hypertension.  

Therefore, in light of the above evidence, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met in this case; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C.A. § 5103A (d) (West 2014); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Lexington VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's hypertension is the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should opine whether the Veteran's hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his presumed exposure to herbicide agents during his period of service in the Republic of Vietnam.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease as opposed to a temporary flare-up in symptoms) by the Veteran's service- connected ischemic heart disease.  If aggravation of the Veteran's hypertension by his service-connected ischemic heart disease is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected ischemic heart disease.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


